Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered October 20, 2004, upon jury verdict in defendant’s favor, unanimously affirmed, without costs.
*220Plaintiffs commenced this medical malpractice action for the alleged failure to properly diagnose and treat Mr. Koechlin’s lung condition. Since plaintiffs failed to object to the purported defect in the verdict sheet, this issue has not been preserved for appellate review (see Laboda v VJV Dev. Corp., 296 AD2d 441 [2002]). Were we to review this issue, we would find that plaintiffs failed to present sufficient evidence to support the alternative theory of liability, and thus the point was properly not included on the verdict sheet (see Rossetti v Board of Educ. of Schalmont Cent. School Dist., 277 AD2d 668, 670-671 [2000]). Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and McGuire, JJ.